Title: [Diary entry: 8 November 1787]
From: Washington, George
To: 

Thursday—8th. Wind Southerly and Morning soft. Between 9 and 10 Oclock it began to rain moderately & contd. to do so (very slowly) for about two hours—continuing warm and damp afterwards. Went up to Alexandria to meet the Directors of the Potomack Company. Dined at Mr. Leighs Tavern and returned in the aftern. The Ferry part of the New grd. Corn (in front of the Mansn. House) being all gathered & measured, was found to yield 



Barls.


of that wch. was sound

24


Rotten

4 1/2



In all
28 1/2

 3 Barls. had been given to the Hogs at this place from the other fields. Stopped the Plows at Muddy hole to assist in digging the Potatoes there.